DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US-10935807. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US-11106246 anticipate the claims of current application discloses every element of the claims of the current application, as shown below.
Current Application 17460983
Patent US-11106246
Claim 25. A device to receive user inputs, the device comprising: 
Claim 1. A device to receive user inputs, comprising: 
an enclosure including 
an enclosure including 
a capacitive touch sensor array disposed on a front face of the device, and a display disposed on the front face of the device; and
a capacitive touch sensor array disposed on a front face of the device, at least one capacitive touch sensor array disposed on a top face, a bottom face, a left face, or a right face of the device, and a display disposed on the front face of the device; and 
 
logic configured to receive touch interaction information from the capacitive touch sensor array and the at least one capacitive touch sensor array, 
logic configured to suppress a front touch on the front face of the device, based at least in part on a determination that the front touch is within a distance from a top face of the device, a bottom face of the device, a left face of the device, or a right face of the device.
wherein the logic further is configured to suppress a first touch on the front face of the device, based at least in part on a determination that the first touch on the front face of the device is within a distance, defined by an average fingertip size, from the top face, the bottom face, the left face, or the right face of the device.
 
 
Claim 39. A non-transitory, computer-readable medium that stores instructions that, when executed by a device, cause the device to perform operations to receive user inputs, 
Claim 15. A non-transitory, computer-readable medium encoded with instructions that, when executed by at least one processing unit, cause the processing unit to perform a method, the method comprising:
...a display disposed on a front face of the device…
 displaying an image of a three-dimensional object on a display disposed on a front face of a device; 
the device including a capacitive touch sensor array and a display disposed on a front face of the device, the operations comprising: 
receiving touch interaction information from a capacitive touch sensor array and at least one capacitive touch sensor array, the capacitive touch sensor array disposed on the front face of the device, the at least one capacitive touch sensor array disposed on a top face, a bottom face, a left face, or a right face of the device; and 
performing a determination that a front touch on the front face of the device is within a distance from a top face of the device, a bottom face of the device, a left face of the device, or a right face of the device; and suppressing the front touch on the front face of the device, based at least in part on the determination.
suppressing a touch on the front face of the device, based at least in part on a determination that the touch on the front face of the device is within a distance, defined by an average fingertip size, from the top face, the bottom face, the left face, or the right face of the device.
 
 
Claim 42.  A method implemented by an apparatus to receive user inputs, the method comprising: 
Claim 8. A method to receive user inputs, comprising: 
…a display…
displaying an image of a three-dimensional object on a display disposed on a front face of a device; 
receiving a front touch on a front face of a device, the front face of the device including a capacitive touch sensor array and a display; 
receiving touch interaction information from a capacitive touch sensor array and at least one capacitive touch sensor array, the capacitive touch sensor array disposed on the front face of the device, the at least one capacitive touch sensor array disposed on a top face, a bottom face, a left face, or a right face of the device; and 
performing a determination that the front touch is within a distance from a top face of the device, a bottom face of the device, a left face of the device, or a right face of the device; and suppressing the front touch on the front face of the device, based at least in part on the determination.
suppressing a first touch on the front face of the device, based at least in part on a determination that the first touch on the front face of the device is within a distance, defined by an average fingertip size, from the top face, the bottom face, the left face, or the right face of the device.

Claim 26 corresponds to claim 1.
Claim 27 corresponds to claim 1.
Claim 28 corresponds to claim 4.
Claim 29 corresponds to claim 4.
Claim 30 corresponds to claim 1.
Claim 31 corresponds to claim 2.
Claim 33 corresponds to claim 4.
Claim 38 corresponds to claim 3.
Claim 40 corresponds to claim 17.
Claim 41 corresponds to claim 16.
Claim 43 corresponds to claim 10.
Claim 44 corresponds to claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 39, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, US-20140225857.
In regards to claim 25, the associated non-transitory, computer-readable medium that stores instructions claim 39, and the associated method claim 42, Ma discloses a device to receive user inputs (Par. 0003 touch screen device), the device comprising: an enclosure (Fig. 1, enclosure including edges 102) including a capacitive touch sensor array disposed on a front face of the device (Fig. 1, 108 touch screen), and a display disposed on the front face of the device (Fig. 1, 108 touch screen; Par. 0023 displaying items); and logic configured to suppress a front touch on the front face of the device, based at least in part on a determination that the front touch is within a distance from a top face of the device, a bottom face of the device, a left face of the device, or a right face of the device (Fig. 7, 301, 303, and 305 steps; Par. 0035 cancelling touch 114 and deactivating, a portion of the screen; Fig. 3, 114 touch location and 110 deactivated portion; Par. 0007 deactivating and cancelling touch of a user holding the device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27, 32-34, 37, 39, and 42 is/are rejected under35 U.S.C. 103 as being unpatentable over Kerr, US-20060197750, in view of Ma, US-20140225857.
In regards to claim 25, the associated non-transitory, computer-readable medium that stores instructions claim 39, and the associated method claim 42, Kerr discloses a device to receive user inputs (Par. 0014 hand held device with touch sensing components), comprising: an enclosure including a capacitive touch sensor array disposed on a front face of the device (Fig. 16; Par. 0099 a completely touch sensitive device including front and back faces; Par. 0057 capacitive sensing), and a display disposed on the front face of the device (Fig. 16, 154 display).
Kerr does not disclose expressly logic configured to suppress a front touch on the front face of the device, based at least in part on a determination that the front touch is within a distance from a top face of the device, a bottom face of the device, a left face of the device, or a right face of the device.
Ma discloses cancelling touch interaction information received from a touch on the front face of the device in response to a determination that the touch is adjacent to a face (Fig. 7, 301, 303, and 305 steps; Par. 0035 cancelling touch 114 and deactivating, a portion of the screen; Fig. 3, 114 touch location and 110 deactivated portion; Par. 0007 deactivating and cancelling touch of a user holding the device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the user input device of Kerr can detect touches along a top, bottom, left face, and a right face, which would be touched holding the device, wherein the holding hand touches would be cancelled and deactivated as Ma discloses. The motivation for doing so would have been to provide a new touch screen that a user can comfortably and firmly hold, yet avoid unwanted activation of a function on the touch screen (Ma Par. 0006).
Therefore, it would have been obvious to combine Ma with Kerr to obtain the invention of claims 25, 39, 42.
In regards to claim 26, Kerr and Ma disclose the logic further is configured to receive touch interaction information from the capacitive touch sensor array, and to initiate an action, based at least in part on the touch interaction information from the capacitive touch sensor array (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing; Kerr Par. 0114 performing action based on touch events such as cursor, scrolling panning).
In regards to claim 27, Kerr and Ma disclose at least one capacitive touch sensor array disposed on the top face, the bottom face, the left face, the right face, or a back face of the device (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing; Kerr Par. 0114 performing action based on touch events such as cursor, scrolling panning), wherein the logic further is configured to receive touch interaction information from the at least one capacitive touch sensor array, and to initiate an action, based at least in part on the touch interaction information from the at least one capacitive touch sensor array (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing; Kerr Par. 0114 performing action based on touch events such as cursor, scrolling panning).
In regards to claim 32, Kerr and Ma disclose the logic further is configured to display a plurality of buttons in a vertical column on a right side of the display, based at least in part on a determination that a right hand is holding the device (Kerr Par. 0115 providing button zones based on the hand using the device).
In regards to claim 33, Kerr and Ma disclose at least one capacitive touch sensor array disposed on a back face of the device, wherein the logic further is configured to receive touch interaction information from the at least one capacitive touch sensor array, and to manipulate an image, based at least in part on the touch interaction information from the at least one capacitive touch sensor array (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing; Kerr Par. 0114 performing action based on touch events such as cursor, scrolling panning).
In regards to claim 34, Kerr and Ma disclose the touch interaction information indicates a swipe across the back face of the device (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing; Kerr Par. 0081 performing touch gestures; Kerr Par. 0114 performing action based on touch events such as cursor, scrolling panning; Ma Par. 0032 dragging, i.e. swiping, a deactivated portion to another location).
In regards to claim 37, Kerr and Ma disclose visual feedback for a grip suppression area is displayed (Ma Par. 0023 the deactivated portion may be transparent or semi-transparent).
Claim(s) 28, 29, 36, 38, 40, and 43 is/are rejected under35 U.S.C. 103 as being unpatentable over Kerr, US-20060197750, in view of Ma, US-20140225857, and in further view of Nurmi, US-20090315834.
In regards to claim 28, Kerr and Ma, as combined above disclose at least one capacitive touch sensor array disposed on a back face of the device (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing).
Kerr and Ma do not disclose expressly the logic further is configured to receive touch interaction information defined by a combination gesture including a first gesture on the front face of the device and a second gesture on the back face of the device, and the logic further is configured to initiate an action, based at least in part on the combination gesture.
Nurmi discloses a touch interaction information defined by a combination gesture including a first gesture on the front face of the device and a second gesture on the back face of the device, and the logic further is configured to initiate an action, based at least in part on the combination gesture (Fig. 7; Par. 0024, 0052, 0055-0057 skewing an image based on a pressure on the front and back face of a device; Par. 0064-0070 rotation of a 3d object image occurs based on a press, including a swipe, against a front and back face of a device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the user input device of Kerr and Ma could utilize gestures comprising input on the different touch surfaces, including the front and back, as Nurmi discloses providing a rotation, skewing, enlargement, etc…. The motivation for doing so would have been to use the dual face input devices to manipulate the electronic device and applications running thereon (Nurmi Par. 0004).
Therefore it would have been obvious to combine Nurmi with Kerr and Ma to obtain the invention of claim 28.
In regards to claim 29, Kerr, Ma, and Nurmi as combined above disclose the action is defined by a manipulation of an image (Nurmi Fig. 7; Nurmi Par. 0024, 0052, 0055-0057 skewing an image based on a pressure on the front and back face of a device; Nurmi Par. 0064-0070 rotation of a 3d object image occurs based on a press, including a swipe, against a front and back face of a device).
In regards to claim 36, Kerr and Ma, as combined above disclose at least one capacitive touch sensor array disposed on a back face of the device (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing).
Kerr and Ma do not disclose expressly the logic further is configured to receive touch interaction information defined by a combination gesture including a swipe on the front face of the device and a hold on the back face of the device, and the logic further is configured to zoom in on an image, based at least in part on the combination gesture.
Nurmi discloses a touch interaction information defined by a combination gesture including a swipe on the front face of the device and a hold on the back face of the device, and the logic further is configured to zoom in on an image, based at least in part on the combination gesture (Fig. 6; Par. 0024, 0052, 0060-0062 zooming a graphical item on a front side of the device by touching the backside and manipulating the object on the front side).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the user input device of Kerr and Ma could utilize gestures comprising input on the different touch surfaces, including the front and back, as Nurmi discloses providing a rotation, skewing, enlargement, etc…. The motivation for doing so would have been to use the dual face input devices to manipulate the electronic device and applications running thereon (Nurmi Par. 0004).
Therefore it would have been obvious to combine Nurmi with Kerr and Ma to obtain the invention of claim 36.
In regards to claim 38, Kerr and Ma, as combined above disclose at least one capacitive touch sensor array disposed on a back face of the device (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing).
Kerr and Ma do not disclose expressly the logic further is configured to receive touch interaction information defined by a combination gesture including a first press on the front face of the device and a second press on the back face of the device, and the logic further is configured to deform an image of a three-dimensional object on two opposite surfaces, based at least in part on the combination gesture.
Nurmi discloses a touch interaction information defined by a combination gesture including a first press on the front face of the device and a second press on the back face of the device, and the logic further is configured to deform an image of a three-dimensional object on two opposite surfaces, based at least in part on the combination gesture (Fig. 7; Par. 0024, 0052, 0055-0057 skewing an image based on a pressure on the front and back face of a device; Par. 0064-0070 rotation of a 3d object image occurs based on a press, including a swipe, against a front and back face of a device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the user input device of Kerr and Ma could utilize gestures comprising input on the different touch surfaces, including the front and back, as Nurmi discloses providing a rotation, skewing, enlargement, etc…. The motivation for doing so would have been to use the dual face input devices to manipulate the electronic device and applications running thereon (Nurmi Par. 0004).
Therefore it would have been obvious to combine Nurmi with Kerr and Ma to obtain the invention of claim 38.
In regards to the non-transitory, computer-readable medium that stores instructions claim 40, and the associated method claim 43, Kerr and Ma, as combined above disclose at least one capacitive touch sensor array disposed on a back face of the device (Kerr Fig. 16; Kerr Par. 0099 a completely touch sensitive device including front and back faces; Kerr Par. 0057 capacitive sensing).
Kerr and Ma do not disclose expressly receiving touch interaction information defined by a combination gesture including a first gesture on the front face of the device and a second gesture on a back face of the device, the back face of the device including at least one capacitive touch sensor array; and manipulating an image, based at least in part on the combination gesture.
Nurmi discloses receiving touch interaction information defined by a combination gesture including a first gesture on the front face of the device and a second gesture on a back face of the device, the back face of the device including at least one capacitive touch sensor array (Fig. 7; Par. 0024, 0052, 0055-0057 skewing an image based on a pressure on the front and back face of a device; Par. 0064-0070 rotation of a 3d object image occurs based on a press, including a swipe, against a front and back face of a device); and manipulating an image, based at least in part on the combination gesture (Fig. 7; Par. 0024, 0052, 0055-0057 skewing an image based on a pressure on the front and back face of a device; Par. 0064-0070 rotation of a 3d object image occurs based on a press, including a swipe, against a front and back face of a device).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the user input device of Kerr and Ma could utilize gestures comprising input on the different touch surfaces, including the front and back, as Nurmi discloses providing a rotation, skewing, enlargement, etc…. The motivation for doing so would have been to use the dual face input devices to manipulate the electronic device and applications running thereon (Nurmi Par. 0004).
Therefore it would have been obvious to combine Nurmi with Kerr and Ma to obtain the invention of claims 40 and 43.
Claim(s) 35 is/are rejected under35 U.S.C. 103 as being unpatentable over Kerr, US-20060197750, in view of Ma, US-20140225857, and in further view of Myers, US-8723824.
In regards to claim 35, Kerr and Ma, do not disclose expressly a further display disposed on a face selected from the group consisting of the top face, the bottom face, the left face, or the right face, wherein the further display displays volume controls or play controls.
Myers discloses a display disposed on a face selected from the group consisting of the top face, the bottom face, the left face, or the right face (Fig. 1, 14 display; Col. 4, 31-41 touch display), wherein the further display displays volume controls or play controls (Col. 5, 61 – Col. 6, 29 providing virtual buttons on display 14 including volume controls).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the touch panel sides of Kerr could be a touch display such as Myers discloses. The motivation for doing so would have been to provide virtual buttons based on the current application (Myers Col. 5, 61 – Col. 6, 29).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Myers with Kerr and Ma to obtain the invention of claim 35.
Allowable Subject Matter
Claims 30, 31, 40, and 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
See Notice of Allowance filed 5/3/21 in parent case 17092783.
Applicant’s arguments in parent case 15/038657, see pages 2-7, filed 4/27/20, with respect to claims 25-32, 34-36, 39, and 41-46 have been fully considered and are also applicable to claims 30, 31, 40, and 44 of the current application.
In regards to claim 30, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a device to receive user inputs and specifically including “the distance is defined by an average fingertip size.”
In regards to claim 40, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a non-transitory, computer-readable medium that stores instructions and specifically including “the distance is defined by an average fingertip size or is between 8-10mm.”
In regards to claim 40, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method implemented by an apparatus to receive user inputs and specifically including “the distance is defined by an average fingertip size or is between 8-10mm.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/14/22





/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622